Citation Nr: 0730647	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-39 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for polyarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and TS


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1963 to March 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) San Diego, California, 
Regional Office (RO).   

A hearing was held before the undersigned Veterans Law Judge 
in July 2007.  

The Board notes that the veteran previously filed a claim in 
June 1976 which was denied by the RO in October 1976.  
However, it is unclear if this was a claim for nonservice-
connected pension, service connected compensation, or both.  
In light of the uncertainty regarding the previous claim, the 
Board will consider the current claim on a "de novo" basis 
without applying the new and material evidence standard which 
is applicable to previously denied claims.    


FINDINGS OF FACT

The claimed polyarthritis was not present during service, was 
not manifest within a year after service, and has not been 
shown to have resulted from any incident during service.


CONCLUSION OF LAW

Polyarthritis was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in July 2003 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The duty to assist letter was provided 
prior to the adjudication of the claim.  In addition, the 
letter adequately informed the veteran that he should submit 
any additional evidence that he had in his possession.  A 
letter dated in March 2006 provided information regarding 
effective dates and assignment of disability ratings.  
Further, because the claim for compensation is denied, any 
question as to the appropriate rating or the effective date 
is moot, and there can be no failure-to-notify prejudice to 
the veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records have been obtained, along with his 
post service treatment records.  The claims files also 
contain documents obtained from the Social Security 
Administration.  The veteran has had a hearing.  The Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.  Although the 
veteran has not had an examination for the purpose of 
obtaining a nexus opinion, in light of the Board's conclusion 
that there is no credible evidence that the post-service 
polyarthritis may be related to service, the Board finds that 
an examination is not warranted.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

During the hearing held in July 2007 before the undersigned 
Veterans Law Judge, the veteran testified that he was first 
diagnosed with polyarthritis while he was in service in 1964.  
He said that symptoms of the disorder started in his hands 
and worked all the way through his body.  He stated that he 
had been continually treated for the disability.  He reported 
that he received continuous treatment while in service, that 
he self medicated from separation from service in 1967 until 
1974, and that he was hospitalized by the VA for treatment of 
the arthritis at that time.  

The Board finds, however, that the preponderance of the 
evidence weighs against the veteran's claim.  In reaching 
this conclusion, the Board has considered the veteran's 
service medical records which show various orthopedic 
complaints.  However, there is no indication that these 
complaints resulted from a polyarthritis type disorder.  For 
example, a record dated in April 1964 reflects that the 
veteran complained of pain in the right wrist following an 
auto accident.  Similarly, in September 1966 he complained of 
pain in the shoulder after another auto accident.  An X-ray 
of the cervical spine showed no evidence of a destructive 
process, and an X-ray of the shoulder was normal.  Arthritis 
was not diagnosed.  

A service record dated in December 1965 reflects that the 
veteran reported having a headache, with aching in the 
shoulders and arms, along with a diffuse tight feeling in the 
lower abdomen.  It was also noted that he had watery bowel 
movements the day before.  However, the symptoms were 
attributed to a flu syndrome.  Polyarthritis was not 
diagnosed.  

Although a service medical record dated in June 1966 reflects 
a diagnosis of proximal IP joint traumatic arthritis after 
the veteran was struck in a finger by a softball, the Board 
notes that this record pertains to an injury affecting an 
individual joint, rather than a generalized systemic 
arthritis disorder for which the veteran currently seeks 
compensation.  

In addition, the Board notes that the report of a medical 
history given by the veteran in February 1967 reflects that 
he denied having a history of arthritis or rheumatism.  He 
also denied having bone, joint or other deformity.  The 
report of a medical examination conducted at that time shows 
that clinical evaluations of the upper extremities, lower 
extremities, feet, spine and other musculoskeletal systems 
were all normal.  Thus, the service medical records tend to 
weigh against a finding that the claimed polyarthritis was 
present in service.  

There is also no evidence that arthritis was manifest within 
a year after separation from service.  The earliest post 
service medical evidence is a VA hospital summary dated in 
October 1975.  Significantly, the hospitalization report 
contains information which contradicts the veteran's current 
contentions.  In this regard, the Board notes that the report 
shows that the veteran gave a history of "having been in his 
usual state of good health until one month prior to 
admission, at which time he developed arthritis of his 
ankles, knees, and hips.  He noted this on awakening.  At 
that time, he also began to experience fever, sweats, and 
chills with rigors occurring one time per night."  It was 
further noted that except for a prior hospitalization for 
food poisoning, "The past history is essentially 
unremarkable..."  The Board notes that this history places the 
date of onset of the polyarthritis as being approximately 8 
years after separation from service.  

More recent medical records, such as a private medical record 
dated in June 1988 likewise show that the veteran gave a 
history of onset of the arthritis as having occurred after 
service in 1975.  In addition, a document obtained from the 
Social Security Administration reflects that the veteran's 
disability onset date was April 3, 1976.  

The Board finds that the lack of references to polyarthritis 
symptoms in service, the denial of a history of arthritis on 
separation from service, along with the contradictory medical 
history given by the veteran during the VA hospitalization 
outweigh the history which he now gives in support of his 
claim for compensation.  Therefore, the Board finds that 
polyarthritis was not present during service, was not 
manifest within a year after service, and the claimed 
disorder is not shown to have resulted from any incident 
during service.  Accordingly, the Board concludes that 
polyarthritis was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  


ORDER

Service connection for polyarthritis is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


